Citation Nr: 1502772	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-20 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for both a right leg and low back disorder.  

Thereafter, the Board denied the claim as to both of these issues in January 2011.  The Veteran appealed that decision to the U.S. court of Appeals for Veterans Claims (Court).  In a March 2012 Order, the Court granted a Joint Motion for Remand (JMR), which, in pertinent part, vacated the January 2011 Board decision as to the service connection claims for right leg and low back disorders.  Then, in November 2012, the case was again before the Board, and service connection for right leg and low back disorders were remanded to obtain appropriate VA examinations.  Such examinations were provided in June 2013, and an addendum opinion was obtained in July 2013.

Subsequently, the Board again denied these claims in an April 2014 decision.  The Veteran appealed that decision to the Court.  In a November 2014 Order, the Court granted a JMR, which vacated the April 2014 decision and remanded the matters to the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2014 JMR, the parties found that the June 2013 and July 2013 addendum opinions were inadequate with regard to the Veteran's claims for service connection for right leg and low back disorders.  First, the examiner did not consider pending x-rays related to the Veteran's low back.  However, after reviewing the evidence it is unclear whether x-rays were completed, and, if so, whether they were expressly considered in the July 2013 addendum.  Second, the examiner did not consider a July 2010 CT scan of the abdomen and pelvis from Baylor University Medical Center which showed facet arthropathy of the lumbar spine and enthesopathy in the Veteran's hamstrings.  The JMR indicates that such evidence may relate to the Veteran's low back and right leg disorders and should also be addressed by a VA examiner.  Consequently, the "pending" x-rays identified in the June 2013 VA examination report must be requested and a new VA opinion is needed prior to further consideration of the claim.

Furthermore, a Notice of Disagreement (NOD) was received by the RO in September 2013, within one year of the August 2013 rating decision that granted entitlement to a bilateral hearing loss, assigning a noncompensable percent rating in addition to the assigning a 10 percent rating for hepatitis C.  Thus, the NOD was timely.  38 U.S.C.A. § 7105.  Because a timely NOD has been submitted, a remand is also required in order to provide the Veteran with a Statement of the Case (SOC).  38 U.S.C.A. § 7105(d)(1); see also Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Veteran must submit a timely substantive appeal in order for this issue to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an SOC with respect to the issues of entitlement to an initial compensable rating for bilateral hearing loss and an initial rating in excess of 10 percent for hepatitis C (see August 2013 rating decision).  If, and only if, a timely substantive appeal is filed in response, these issues should be returned to the Board for appellate review.

2.  Contact the Veteran to identify the location of any "pending x-rays" referenced at the June 2013 VA examination.  

If the x-ray was performed at VA, obtain and associate with the claims file all outstanding VA treatment records.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

If the x-ray was performed at a private facility, attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to his right leg and low back disorders.  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

If records are not available, the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159(c)(2013).

3.  Then, request that the June 2013 examiner (or suitable substitute) review the claims file and offer an addendum opinion as to the following matters:

a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's right leg disorder began during or is otherwise linked to active service.  In doing so, the examiner must specifically address the July 2010 CT scan from Baylor University Medical Center.

b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disorder began during or is otherwise linked to active service.  In doing so, the examiner must specifically address any x-rays completed since the June 2013 examination and the July 2010 CT scan from Baylor University Medical Center.

The claims file should be provided to the VA examiner for review.  A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

4.  Readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




